Citation Nr: 1746319	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	 Timothy D. Greszler, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony at an August 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.   

Following a June 2011 VA examination, the RO granted an increased 30 percent rating for the service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus effective November 24, 2008.  As the Veteran was presumed to seek the maximum available benefit for the disability, the claim remained on appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).

In November 2013, the Board in pertinent part denied the Veteran's claim of entitlement to an increased rating for tinea cruris, neurodermatitis, and lichen simplex chronicus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (CAVC).  In November 2014, CAVC granted the parties' Joint Motion for Partial Remand (JMR) vacating the November 2013 decision as to the issue discussed herein and remanded the matter for further development.  The JMR indicated that the Board did not provide an adequate statement of reasons or bases for its denial of the Veteran's increased rating claim.  Namely, it indicated that the Board erred in relying on a December 2012 VA examination wherein the VA examiner stated the Veteran's use of Kenalog Intramuscular (IM) was constant or near-constant and did not recommend the use of Kenalog IM shots every 3-4 months because of the side effects; not because the Veteran did not need it. 

Upon return of the claims to the Board, in an April 2015 decision, the Board again denied the Veteran's increased rating claim.  The Veteran again appealed the decision to CAVC and in December 2015, the CAVC granted the parties' JMR vacating the April 2015 decision as to the issue discussed herein and remanded the matter for further development.   The JMR indicated that the Board failed to provide adequate reasons or bases with regard to its discussion on whether various medications the Veteran used constituted constant or near-constant systemic therapy under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.   

In June 2016, the Board denied an increased rating.  The Board noted that the Veteran has been prescribed Hydroxyzine, and that "daily use" was "continuous," but concluded that this medication did not constitute a "systemic corticosteroid" or "other immunosuppressive drug systemic therapy" under DC 7806.

In April 2017, CAVC granted the parties' JMR stating that the Board erred in failing to determine whether Hydroxyzine is like or similar to corticosteroids or other immunosuppressive drugs in considering entitlement to a disability rating in excess of 30 percent under DC 7806.  The JMR states that this is a factual issue for the Board to address in the first instance.  

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R.    § 4.118, Diagnostic Code 7806.  VA disagreed with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 2016 U.S. Ap. Vet. Claims LEXIS 1528 (Oct. 6, 2016).  As the issue on appeal may have been affected by the resolution of VA's appeal in Johnson, the Board stayed action on that matter in accordance with the CAVC's stay.  On July 14, 2017, the Federal Circuit reached a final decision in Johnson and reversed the CAVC's decision.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (July 14, 2017).  As the CAVC decision has been reversed, the stay on the affected cases has been lifted and the adjudication of the claim presently on appeal is resumed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The Veteran contends that a 60 percent disability rating is warranted based on a report that 95 percent of his groin area is affected and because corticosteroids or other immunosuppressive drugs were administered.  See September 2011 statement, October 2013 statement.

The most recent VA dermatology examination is from December 2012.  Consequently, a remand is necessary for additional development.  

A remand is necessary to obtain a VA medical opinion as to whether the use of Hydroxyzine at any time during the pendency of the claim is similar to corticosteroids or other immunosuppressive drugs.  

Any updated treatment records should also be obtained prior to these actions so that they may be reviewed by the VA examiner(s).

Accordingly, the case is REMANDED for the following actions:

1. If the Veteran identifies other evidence, obtain 
updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA examination to
determine the severity of his service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus.  All necessary tests should be conducted. 
   
The examiner should review the record of medications prescribed to the Veteran throughout the appeal period and indicate the frequency with which constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for each 12 month period of the appeal period, which began on November 24, 2008, the effective date of the grant of service connection. 

The examiner should quantify the percentage of the entire body or exposed areas affected by the Veteran's current skin disability.



3. Obtain a VA medical opinion as to whether the
oral use of Hydroxyzine at any time during the pendency of the claim is similar to the use of corticosteroids or other immunosuppressive drugs.  

Then, the VA examiner should review the record of medications prescribed to the Veteran throughout the appeal period and indicate the frequency with which systemic therapy or immunosuppressive therapy has been required for each 12 month period of the appeal period, which began in 2008, the effective date of the grant of service connection.   The VA examiner should then specifically indicate whether a Kenalog IM injection is considered systemic therapy.

A complete rationale should accompany any opinion provided.

4. After completing the above, and any other 
necessary development, the claim remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.   If any benefits sought are not granted, issue the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





